 1    Jahan C. Sagafi (Cal. Bar No. 224887)            Ossai Miazad*
      Rachel Dempsey (Cal. Bar No. 310424)             Michael N. Litrownik*
 2    OUTTEN & GOLDEN LLP                              OUTTEN & GOLDEN LLP
      One California Street, 12th Floor                685 Third Avenue, 25th Floor
 3
      San Francisco, CA 94111                          New York, NY 10017
 4    Telephone: (415) 638-8800                        Telephone: (212) 245-1000
      Facsimile: (415) 638-8810                        Facsimile: (646) 509-2060
 5    jsagafi@outtengolden.com                         om@outtengolden.com
      rdempsey@outtengolden.com                        mlitrownik@outtengolden.com
 6
      Brian James Shearer*                             Benjamin D. Elga*
 7                                                     JUSTICE CATALYST LAW
      Craig L. Briskin*
      JUSTICE CATALYST LAW                             81 Prospect Street, 7th Floor
 8                                                     Brooklyn, NY 11201
      718 7th Street NW
                                                       Telephone: (518) 732-6703
 9    Washington, D.C. 20001                           belga@justicecatalyst.org
      Telephone: (518) 732-6703
10    brianshearer@justicecatalyst.org
11    cbriskin@justicecatalyst.org

12    Attorneys for Plaintiff and the Proposed Class
      *admitted pro hac vice
13

14
                                    UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
16

17
   EDUARDO PEÑA, individually and on               Case No. 17-cv-00454-MMC
18 behalf of all others similarly situated,

19                   Plaintiff,                    DECLARATION OF OSSAI MIAZAD IN
                                                   SUPPORT OF SUPPLEMENTAL
20             v.                                  SUBMISSION IN SUPPORT OF MOTION
                                                   FOR PRELIMINARY APPROVAL OF
21 WELLS FARGO BANK, N.A.,
                                                   SETTLEMENT
22                  Defendant.
                                                   Judge: Honorable Maxine M. Chesney
23                                                 Hearing Date: July 24, 2020
                                                   Hearing Time: 9:00 AM
24
                                                   Courtroom:    7, 19th Floor
25

26

27

28
                                                                  DECLARATION OF OSSAI MIAZAD IN SUPPORT OF
                                                                    SUPPLEMENTAL SUBMISSION RE PRELIMIARY
                                                                                                  APPROVAL
                                                                                   CASE No. 19-CV-04065-MMC
 1   I, Ossai Miazad, declare as follows:

 2         1.      I am an attorney at law admitted before the bar of this Court for purposes of this case

 3   and a partner at Outten & Golden LLP, retained as counsel for Plaintiffs. Along with lawyers from

 4   the Mexican American Legal Defense and Educational Fund (“MALDEF”), I am one of the attorneys

 5   primarily responsible for prosecuting Plaintiffs’ claims on behalf of themselves and the proposed

 6   classes.

 7         2.      I make this declaration to provide additional information relevant to Plaintiffs’ Motion

 8   for Preliminary Approval, filed on June 16, 2020. ECF No. 89.

 9         3.      Consumer Action is one of the intended cy pres recipients of the proposed settlement
10   between Plaintiffs and Wells Fargo.
11         4.      On July 16, 2020, Wells Fargo informed Plaintiffs that it is familiar with Consumer
12   Action because it has provided grants to Consumer Action in the past to assist with its mission
13         5.      Plaintiffs did not disclose this relationship in the Motion for Preliminary Approval
14   because they were unaware of this relationship on June 16, 2020, when that motion was filed.
15         6.      I declare under penalty of perjury under the laws of the United States and the State of
16   New York that the foregoing is true and correct, and that this declaration was executed on July 22,
17   2020 in New York, New York.
18
                                                         /s/ Ossai Miazad
19                                                       Ossai Miazad
20                                                       Ossai Miazad (admitted pro hac vice)
21                                                       OUTTEN & GOLDEN LLP
                                                         685 Third Avenue, 25th Floor
22                                                       New York, NY 10017
                                                         Telephone: (212) 245-1000
23                                                       Facsimile: (646) 509-2060
                                                         omiazad@outtengolden.com
24

25

26

27

28
                                                                    DECLARATION OF OSSAI MIAZAD IN SUPPORT OF
                                                                      SUPPLEMENTAL SUBMISSION RE PRELIMIARY
                                                -1-                                                 APPROVAL
                                                                                     CASE No. 19-CV-04065-MMC
